Citation Nr: 1515440	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  07-32 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for fibromyalgia.

2.  Entitlement to a rating in excess of 10 percent for gastroesophageal reflux disease (GERD).  

3.  Entitlement to a rating in excess of 10 percent for left ankle arthritis.

4.  Entitlement to a compensable rating for left foot arthritis.

5.  Entitlement to a compensable rating for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1987 to July 1991 and from October 1991 to March 2000.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Seattle, Washington RO.  The Veteran's claims file is now in the jurisdiction of the Roanoke, Virginia VARO.  In July 2009, a Travel Board hearing was held before the undersigned; a transcript of the hearing is in the claims file.  In November 2009 and August 2011, the Board remanded the matters for additional development.


FINDING OF FACT

By an October 2011 letter, the Veteran was asked to provide identifying information and releases needed to secure evidence necessary to properly adjudicate her claims seeking increased ratings for fibromyalgia, GERD, left ankle arthritis, left foot arthritis, and bilateral pes planus; more than a year has lapsed since the request, and she has not submitted the releases.


CONCLUSION OF LAW

By failing to submit identifying information and releases for requested critical evidence needed to properly adjudicate her claims seeking increased ratings for fibromyalgia, GERD, left ankle arthritis, left foot arthritis, and bilateral pes planus within a year following the date of the request, the Veteran has abandoned such claims, and her appeal in the matters must be considered abandoned.  38 U.S.C.A. §§ 5107, 7105(d)(5) (West 2014); 38 C.F.R. § 3.158(a) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In compliance with the Board's August 2011 remand, the AOJ sent the Veteran letters that included VCAA compliant notice and requests for identifying information and releases for private medical treatment.  As explained below, pertinent (and perhaps critical) evidence in the matters on appeal remains outstanding.  Such evidence cannot be obtained without the Veteran's cooperation (by providing identifying information and authorizations for releases of records).  The AOJ made the necessary attempts to secure from the Veteran releases for outstanding postservice treatment records.  She has not responded, and further development for such records could not proceed.  Given the circumstances, VA has met its assistance obligations; no further assistance is required.


Legal Criteria, Factual Background, and Analysis

When evidence requested in connection with an original claim or a claim for increase is not furnished within 1 year of the request, the claim will [emphasis added] be considered abandoned.  38 C.F.R. § 3.158(a).

In the November 2009 remand, the Board noted that there appeared to be outstanding private treatment records, specifically from Drs. L.A., N.B., and S.L., from September 2002 through July 2007, according to the Veteran's statements.  The Board instructed the AOJ to obtain new VA Forms 21-4142, Authorization and Consent to Release Information, and secure the complete, updated, treatment records from all identified private providers.  

The August 2011 Board remand noted that the AOJ had sent the Veteran a February 2010 letter asking her to identify all VA and private health care providers and to submit new authorization release forms for any identified providers; the Veteran did not respond to the February 2010 letter; and the AOJ issued a January 2011 supplemental statement of the case continuing the denials of the claims on appeal.  The Board found that the November 2009 remand instructions were not completed in full and that the Veteran had relocated, thus it was possible she may not have received the request for identifying information and releases.  The Board specifically advised the Veteran of the provisions of 38 C.F.R. § 3.158(a), as well as the consequence of a failure to respond within one year (i.e., that the claims would be considered abandoned).  [Notably, in Jernigan v. Shinseki, 25 Vet. App. 220 (2012), the U.S. Court of Appeals for Veterans Claims held that even if an appellant is ignorant of the abandonment provisions of 38 C.F.R. § 3.158(a), VA regulations are "binding on all who seek to come within their sphere" regardless of whether an appellant has actual knowledge of what is in the regulation.]

In October 2011, the AOJ sent the Veteran a letter asking her to identify all VA and private health care providers and to submit new authorization release forms for any identified providers.  The October 2011 letter specifically notified her of the provisions for abandoned claims under 3.158(a).  The letter was mailed to her current address, and it was not returned as undelivered.  

In November 2011, the Veteran submitted a VA Form 10-5345, Request for and Authorization to Release Medical Records or Health Information, citing only the Charlotte VA outpatient clinic as a treating health care facility.  She did not identify, or submit authorization release forms for, any private health care providers including Drs. L.A., N.B., and S.L.  The Board interprets this response as indicating that the Veteran does not intend to comply with the request regarding private health care providers.  More than a year has passed since the October 2011 letter was sent, and the Veteran did not submit any further response.  In October 2013, the AOJ readjudicated the matters and thereafter returned the case to the Board.  

The Veteran has declined to provide to VA identifying information and releases necessary for VA to secure pertinent evidence regarding her claims for increased ratings for fibromyalgia, GERD, left ankle arthritis, left foot arthritis, and bilateral pes planus.  The Veteran controls access to those records.  Her refusal to allow VA adjudicators access to the records leaves the record incomplete (and creates an inference that the records outstanding do not support her claims).  The regulation governing in this situation, 38 C.F.R. § 3.158(a), is clear and unambiguous, and mandates that the claims will be considered abandoned.  Hence, the Board has no recourse but to conclude that the Veteran has abandoned these claims.  See Hyson v. Brown, 5 Vet. App. 262 (1993).  The duty to assist is not a one-way street.  A veteran cannot passively wait for assistance in those circumstances where her cooperation is needed for evidentiary development (see Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)), nor may she deliberately choose to ignore multiple requests for identifying information and releases for pertinent (and perhaps critical) evidence, as appears to be the case here.  As the Veteran has abandoned her claims of entitlement to increased ratings for fibromyalgia, GERD, left ankle arthritis, left foot arthritis, and bilateral pes planus, there is no allegation of error in fact or law for appellate consideration in the matters.  Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.



ORDER

The appeal seeking increased ratings for fibromyalgia, GERD, left ankle arthritis, left foot arthritis, and bilateral pes planus is dismissed.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


